


109 HR 5778 IH: Coal-to-Liquid Fuel Energy Act of 2006
U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5778
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Science and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide further incentives for the commercialization
		  of coal-to-liquid fuel activities.
	
	
		1.Short titleThis Act may be cited as the
			 Coal-to-Liquid Fuel Energy Act of
			 2006.
		2.DefinitionIn this Act:
			(1)Coal-to-liquid
			 fuelThe term coal-to-liquid fuel means any liquid
			 fuel derived from coal through the Fischer-Tropsch process.
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Coal-to-liquid
			 fuel loan guarantee programSection 1703(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:
			
				(11)Large-scale
				coal-to-liquid fuel facilities (as defined in section 2 of the
				Coal-to-Liquid Fuel Energy Act of
				2006).
				.
		4.Coal-to-liquid
			 fuel facilities loan program
			(a)Definition of
			 eligible recipientIn this section, the term eligible
			 recipient means an individual, organization, or other entity that owns,
			 operates, or plans to construct a coal-to-liquid fuel facility that will
			 produce at least 10,000 barrels per day of coal-to-liquid fuel.
			(b)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 loans, in a total amount not to exceed $20,000,000, for use by eligible
			 recipients to pay the Federal share of the cost of obtaining any services
			 necessary for the planning, permitting, and construction of a coal-to-liquid
			 fuel facility.
			(c)ApplicationTo
			 be eligible to receive a loan under subsection (b), an owner or operator of a
			 coal-to-liquid fuel facility shall submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
			(d)Non-Federal
			 matchTo be eligible to receive a loan under this section, an
			 eligible recipient shall use non-Federal funds to provide a dollar-for-dollar
			 match of the amount of the loan.
			(e)Repayment of
			 loan
				(1)In
			 generalTo be eligible to receive a loan under this section, an
			 eligible recipient shall agree to repay the original amount of the loan to the
			 Secretary not later than 5 years after the date of the receipt of the
			 loan.
				(2)Source of
			 fundsRepayment of a loan under paragraph (1) may be made from
			 any financing or assistance received for the construction of a coal-to-liquid
			 fuel facility described in subsection (a), including a loan guarantee provided
			 under section 1703(b)(11) of the Energy Policy Act of 2005 (42 U.S.C.
			 16513(b)(11)).
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
			5.Strategic
			 Petroleum Reserve
			(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
				(1)by redesignating
			 subsections (f), (g), (j), (k), and (l) as subsections (a), (b), (d), (e), and
			 (f), respectively; and
				(2)by
			 inserting after subsection (b) (as redesignated by paragraph (1)) the following
			 new subsection:
					
						(c)Study of
				maintaining coal-to-liquid fuel products in ReserveNot later
				than 1 year after the date of enactment of the
				Coal-to-Liquid Fuel Energy Act of
				2006, the Secretary shall—
							(1)conduct a study of
				the feasibility and suitability of maintaining coal-to-liquid fuel products in
				the Reserve; and
							(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the
				study.
							.
				(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
				(1)in
			 subsection (a)—
					(A)in paragraph (1),
			 by inserting a semicolon at the end;
					(B)in paragraph (2),
			 by striking and at the end;
					(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(4)coal-to-liquid
				fuel products (as defined in section 2 of the Coal-to-Liquid Fuel Energy Act of 2006), as
				the Secretary determines to be appropriate, in a quantity not to exceed 20
				percent of the total quantity of petroleum products in the
				Reserve.
							;
					(2)in subsection (b),
			 by redesignating paragraphs (3) through (5) as paragraphs (2) through (4),
			 respectively; and
				(3)by redesignating
			 subsections (f) and (h) as subsections (d) and (e), respectively.
				(c)Conforming
			 amendmentsSection 167 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6247) is amended—
				(1)in subsection
			 (b)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
					(B)in paragraph (2)
			 (as redesignated by subparagraph (A)), by striking section
			 160(f) and inserting section 160(e); and
					(2)in subsection (d),
			 in the matter preceding paragraph (1), by striking section
			 160(f) and inserting section 160(e).
				6.Extension of excise
			 tax credits for certain liquid fuel derived from coal
			(a)Alternative fuel
			 creditParagraph (4) of section 6426(d) of the Internal Revenue
			 Code of 1986 (relating to termination) is amended by inserting (December
			 31, 2020, in the case of any sale or use involving liquid fuel derived from
			 coal which is described in paragraph (2)(E)) before the period at the
			 end.
			(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(e) of such Code (relating to termination) is amended by
			 inserting (December 31, 2020, in the case of any sale or use involving
			 liquid fuel derived from coal which is described in subsection
			 (d)(2)(E)) before the period at the end.
			(c)Refundability of
			 creditParagraph (5) of section 6427(e) of such Code (relating to
			 termination) is amended—
				(1)by
			 striking and at the end of subparagraph (C), by striking the
			 period at the end of subparagraph (D) and inserting , and, and
			 by adding at the end the following new subparagraph:
					
						(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving liquid fuel derived from coal which is
				described in section 6426(d)(2)(E) sold or used after December 31,
				2020.
						,
				and
				(2)by
			 inserting or (E) after subparagraph (D) in
			 subparagraph (C).
				(d)Effective
			 dateThe amendments made by this section shall apply to any sale
			 or use for any period after September 30, 2006.
			
